Per Curiam.
Although the appellant’s employees may have been aware of the decedent’s presence on the roof of the northerly hoist, they were not required to anticipate that without warning to *225them he would place himself in the shaft of the southerly hoist which, according to the uncontradicted proof, was known to him to be in constant operation. The accident was not caused by any negligence on the part of the appellant’s employees but by the negligence of plaintiff’s intestate.
The judgment and order should be reversed, with costs, and the complaint dismissed, with costs.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.; Dore, J., dissents and votes for affirmance.